Per Curiam :
The order should be modified by requiring the defendant to stipulate that the plaintiff shall, on five days’ notice to the defendant’s attorney, be at liberty to take the testimony of any witness to her marriage for the purpose of perpetuating the evidence to be used upon the trial. As so modified, the order should be affirmed, without costs. Present — Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Settle order on notice.